Citation Nr: 1828288	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  17-28 276	)	DATE
	)
	)

On appeal from the
National Cemetery Administration (NCA) Memorial Programs Service Processing Site, in Nashville, Tennessee


THE ISSUE

Entitlement to a Government-furnished memorial headstone or marker.


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel



INTRODUCTION

The service member served in the Confederate Army during the American Civil War from August 27, 1863, to June 11, 1864, his date of death.  The appellant is his great, great, great grandson.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2017 decision in which the NCA denied entitlement to a Government-furnished memorial headstone or marker.  In May 2017, the appellant filed a notice of disagreement (NOD).  In May 2017, a statement of the case (SOC) was issued and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month

In addition to a paper file, the Veteran's claims file consists of paperless, electronic records stored in the Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager).  All records have been reviewed.


FINDING OF FACT

In a statement dated in April 2018, the appellant withdrew from appeal of the claim of entitlement to a Government-furnished memorial headstone or marker.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal with respect to the claim of entitlement to a Government-furnished memorial headstone or marker are met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a statement dated April 2018, the appellant expressed his desire to withdraw from appeal the claim of entitlement to a Government-furnished memorial headstone or marker.  Hence, no allegations of errors of fact or law remain for appellate consideration with respect to the claim on appeal, the only claim currently before the Board.  Accordingly, the Board does not have jurisdiction to review the appeal as to this matter, and it must be dismissed.


ORDER

The appeal is dismissed.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


